[1] Defendant-appellee has filed a motion to dismiss the appeal in this case on the ground that the judgment was signed on the 1st day of April, 1944, and the appeal was lodged in this Court on June 7, 1945. This point has been time and again decided by this Court, the most recent expression being in the case of Davis v. Davis, 23 So.2d 651, in which reference was made to what is regarded as the leading case, as decided by the Supreme Court, in Stockbridge v. Martin, 162 La. 601,110 So. 828. In this case the clerk had neglected to transmit the transcript to the Court of Appeal for some two years, but it was held that the motion to dismiss on such ground was properly overruled.
Accordingly, the motion to dismiss is overruled.
[2] Counsel for plaintiff-appellant has filed a motion to remand for the purpose of completing the transcript, and refers to a statement of the Clerk which satisfactorily explains the reason for the long delay in lodging the appeal in this Court, and which also points out the fact that proper transcript has not been prepared, which fact is obvious upon examination of the record.
We feel it right and proper that the record be returned for proper completion.
Accordingly, it is ordered that the record be returned to the Clerk of the Eighth Judicial District Court in and for the Parish of Winn, State of Louisiana, for proper preparation of the transcript, and that, as completed, the record be returned to this Court within a period of not more than thirty (30) days for disposition of the appeal. Costs of appeal to await final determination of this cause.